The court did not err in overruling the motion for a new trial.
                        DECIDED JANUARY 22, 1944.
Otto Goodwin was found guilty of a misdemeanor, in that he "did unlawfully and maliciously kill a . . cow, etc." *Page 530 
A motion for a new trial was made on the general grounds only. The motion was overruled, and he excepted.
The only contention urged on behalf of the defendant is that the evidence, which is circumstantial, is insufficient as a matter of law to sustain the verdict. We deem it unnecessary to set out the evidence. After careful consideration we are convinced that the statement of the defendant to the sheriff, if not a plenary confession, was such an incriminating statement as when taken in connection with the other evidence in the case, was sufficient to sustain the verdict.
The court did not err in overruling the motion for a new trial.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.